                Case 3:19-cv-02352-JD Document 69 Filed 10/21/19 Page 1 of 2




 1   Mark L. Javitch (CA SBN 323729)
     Javitch Law Office
 2   480 S. Ellsworth Ave.
     San Mateo, CA 94401
 3   Telephone: 650-781-8000
 4   Facsimile: 650-648-0705
     mark@javitchlawoffice.com
 5   Attorney for Plaintiff
     and those similarly situated
 6
 7
 8
                                        UNITED STATES DISTRICT COURT
 9
                                    NORTHERN DISTRICT OF CALIFORNIA
10
                                           SAN FRANCISCO DIVISION
11
12   JOANNA CHENG, individually and on behalf of           Case No.: 3:19-cv-02352-JD
     all those similarly situated
13                                                         NOTICE OF VOLUNTARY DISMISSAL
                           Plaintiff,
14                                                         OF DEFENDANT MANAGED CARE INC.
     v.
15   ALL STAR GENERAL INSURANCE
16   AGENCY, INC., et. al.
                         Defendants.
17
18          Plaintiff JOANNA CHENG, by and through her attorney, pursuant to Federal Rule of Civil
19   Procedure 41(a)(1)(A)(i), hereby gives notice that it voluntarily dismisses Defendant MANAGED
20
     CARE INC, d/b/a GALAXY HEALTH NETWORK, without prejudice, with each side bearing its own
21
     costs and attorney’s fees.
22
     Dated: October 21, 2019
23
24
25
                                                 Respectfully submitted,
26                                               PLAINTIFF JOANNA CHENG
27
                                                       1
28                                                                                        3:19-cv-02352-JD
     Case 3:19-cv-02352-JD Document 69 Filed 10/21/19 Page 2 of 2




 1                              By: /s/ Mark L. Javitch      .
 2                              Mark L. Javitch (SBN 323729)
                                480 S. Ellsworth Ave
 3                              San Mateo CA 94401
                                Tel: 650-781-8000
 4                              Fax: 650-648-0705
 5
                                Attorney for Plaintiff
 6                              and those similarly situated

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                       2
28                                                                  3:19-cv-02352-JD
